Case 1:21-cr-00026-CRC Document? Filed 01/27/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-010
CHRISTOPHER ALBERTS, : VIOLATIONS:
: 400U,S.C. § 5104(e)(1)(A)D
Defendant. : (Unlawful Possession of a Firearm on

Capitol Grounds or Buildings)

18 U.S.C. § 1752(a)(1)

(Unlawful Entry or Remaining on Restricted
Grounds without Lawful Authority)

22 D.C. Code § 4504(a) (2001 ed.)

(Carrying a Pistol without a License Outside
Home or Place of Business)

22 D.C. Code Section § 2506.01(b) (2001 ed.)
(Possession of a Large Capacity Ammunition
Feeding Device)

INDICTMENT Case: 1:21-cr-00026
Assigned to: Judge Christopher R. Cooper
The Grand Jury charges that: Assigned Date: 1/27/202"
COUNT ONE Description: INDICTMENT (B)

On or about January 6, 2021, within the District of Columbia, CHRISTOPHER
ALBERTS, did carry and have readily accessible, a firearm, that is, a Taurus G2C semi-automatic
handgun, on the United States Capito] Grounds and in any of the Capitol Buildings.

(Unlawful Possession of a Firearm on Capitol Grounds or Buildings, in violation of
Title 40, United States Code, Section 5104(e)(1)(A)G))
Case 1:21-cr-00026-CRC Document 7 Filed 01/27/21 Page 2 of 2

COUNT TWO
On or about January 6, 2021, within the District of Columbia, CHRISTOPHER
ALBERTS, did unlawfully and knowingly enter and remain in the United States Capitol and
grounds, a restricted building and grounds, without lawful authority to do so.

(Entering and Remaining in any Restricted Building, in violation of Title 18, United
States Code, Section 1752(a)(1))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, CHRISTOPHER
ALBERTS, did carry openly and concealed on or about his person, in a place other than his
dwelling place, place of business or on other land possessed by him, a pistol, without a license
issued pursuant to law.

(Carrying a Pistol without a License [Outside Home or Place of Business], in violation
of Title 22, District of Columbia Code, Section 4504(a)(2001 ed.))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, CHRISTOPHER
ALBERTS, did possess a large capacity ammunition feeding device.

(Possession of a Large Capacity Ammunition Feeding Device, in violation of Title 22,
District of Columbia Code, Section 2506.01(b)(2001 ed.))

A TRUE BILL:

FOREPERSON.

Mickagl Drown / SS
Attorney of the United States in
and for the District of Columbia.
